EXHIBIT 10.17

ANALOGIC CORPORATION

Restricted Stock Agreement

FY2010 LTIP

This Restricted Stock Agreement is made as of the Agreement Date between
Analogic Corporation (the “Company”), a Massachusetts Corporation, and the
Participant.

 

I.

   Agreement Date      Date:   October 14, 2009

II.

   Participant Information      Participant:        Participant Address:    

III.

   Grant Information      Target Number:                 Shares    Performance
Metric:   [insert performance metric], calculated according to Exhibit B   
Performance Period:        Source of Shares   2007 Restricted Stock Plan

IV.

   Vesting Table                                                        

This Agreement includes this cover page and the following Exhibits, which are
expressly incorporated by reference in their entirety herein:

Exhibit A – General Terms and Conditions

Exhibit B – Calculation of [insert performance metric]

In order to accept this Agreement, you must follow instructions provided on the
E*TRADE website. If you do not do so, your award will be forfeited, and you will
not be eligible to receive it.

 

ANALOGIC CORPORATION

Name:

Title: Chief Financial Officer and Treasurer

 

1



--------------------------------------------------------------------------------

Analogic Corporation

Restricted Stock Agreement

Exhibit A – General Terms and Conditions

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1. Grant of Restricted Stock.

(a) Grant. In consideration of services rendered to the Company by the
Participant, the Company has granted to the Participant, subject to the terms
and conditions set forth in this Agreement and in the Company’s 2007 Restricted
Stock Plan (the “2007 Plan”), a performance-based award of restricted shares of
common stock, $.05 par value per share of the Company (the “Common Stock”),
representing a target award of shares equal to the Target Number shown on the
cover page of this Agreement, and the opportunity to earn up to 200% of the
Target Number upon over-performance.

(b) Restricted Shares. Upon Participant’s acceptance of this grant, the Company
will issue and register or cause to be registered in Participant’s name, the
Target Number of shares (“the “Restricted Shares”), in either certificated or
uncertificated form. The Restricted Shares, and any dividends earned thereon,
will be held by the Company or its designee until such time as the Restricted
Shares vest.

(c) Over-Performance Shares. The Participant acknowledges and agrees that in the
event the Company’s stockholders approve the Analogic Corporation 2009 Stock
Incentive Plan (the “2009 Plan”) by February 28, 2010, any shares in excess of
the Target Number which the Participant can earn pursuant to this Agreement for
over-performance (“the “Over-Performance Shares”) will be issued, on the Vesting
Date (as defined below), pursuant to the 2009 Plan. If such stockholder approval
is not obtained for the 2009 Plan, the Over-Performance Shares will be issued,
on the Vesting Date, pursuant to the 2007 Plan.

2. Vesting of Restricted Shares and Over-Performance Shares.

(a) Performance Metric. Subject to the other provisions of this Section 2, the
Restricted Shares and Over-Performance Shares shall vest in accordance with the
vesting table (the “Vesting Table”) set forth on the cover page of this
Agreement, based on the Company’s achievement of [insert performance metric] for
the Performance Period shown on the cover page of this Agreement. Any fractional
share resulting from the application of the percentages in the Vesting Table
shall be rounded to the nearest whole number of shares. No vesting shall be
deemed to occur unless and until the Compensation Committee of the Company’s
Board of Directors certifies in writing which (if any) [insert performance
metric] targets have been achieved. The Compensation Committee shall make such
certification no later than 75 days after July 31, 2012. The date on which the
Compensation Committee certifies whether a performance target has been achieved
that results in the vesting of some or all of the Restricted Shares and/or the
Over-Performance Shares is referred to in this Agreement as the “Vesting
Date.” On the Vesting Date, all Restricted Shares that do not vest shall be
automatically forfeited to the Company and the right to receive any
Over-Performance Shares that do not vest shall be automatically forfeited. To
effect the forfeiture of any Restricted Shares (under this provision or any
other provision of this Agreement), the Company shall be entitled to take any
actions necessary or appropriate to cancel any certificate(s) representing
forfeited Restricted Shares and transfer ownership of such forfeited Restricted
Shares to the Company; and if the Company or its transfer agent requires an
executed stock power or similar confirmatory instrument in connection with such
cancellation and transfer, the Participant shall execute and deliver the same to
the Company upon the Company’s request.

(b) Employment Termination.

(1) If the Participant’s employment with the Company terminates prior to
July 31, 2012 for any reason other than a termination without Cause (as defined
below), death, Disability (as defined below) or

 

2



--------------------------------------------------------------------------------

Retirement (as defined below), then all Restricted Shares shall be automatically
forfeited to the Company and the right to receive any Over-Performance Shares
shall be automatically forfeited, each as of such employment termination.

(2) If the Participant’s employment with the Company terminates prior to
July 31, 2012 due to a termination by the Company without Cause or by reason of
death, Disability or Retirement, then the Target Number eligible to vest in
accordance with the terms of Section 2(a) and the Vesting Table shall be
adjusted so that it equals the original Target Number multiplied by a fraction,
the numerator of which is the number of full calendar months the Participant was
employed by the Company during the Performance Period and the denominator of
which is 36. The terms of Section 2(a) and the Vesting Table (including the
requirement for certification by the Compensation Committee) shall then apply to
such adjusted Target Number. The excess (if any) of the original Target Number
over the adjusted Target Number shall be automatically forfeited as of such
employment termination.

(3) For purposes of this Agreement, employment with the Company shall include
employment with a parent or subsidiary of the Company, or any successor to the
Company.

(4) For purposes of this Agreement, “Cause” shall mean any intentional
dishonest, illegal, or insubordinate conduct which is materially injurious to
the Company or a subsidiary, or a breach of any provision of any employment,
nondisclosure, non-competition or similar agreement between the Participant and
the Company.

(5) For purposes of this Agreement, “Disability” shall mean a disability that
entitles the Participant to receive benefits under a Company-sponsored
disability program. If no program is in effect for the Participant, Disability
will apply if the Participant has become totally and permanently disabled within
the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended.

(6) For purposes of this Agreement, “Retirement” shall mean the Participant
voluntarily leaving the employment of the Company with a combination of years of
age and years of service of at least 75 and at least 10 years of service;
provided that a Participant will not be deemed to have retired in any situation
involving a discharge for Cause, as determined by the Company.

(c) Change in Control.

(1) If a Change in Control (as defined in the 2007 Plan) occurs prior to
July 31, 2012, [then all of the Restricted Shares shall vest immediately prior
to the Change in Control; the Vesting Date shall occur on the date of the Change
in Control; and the right to receive any Over-Performance Shares shall be
automatically forfeited/the Compensation Committee shall make the determinations
contemplated by Section 2(a) (but using the accelerated end date set out in
Exhibit B) no later than the date of the Change in Control, and the Vesting Date
shall occur on the date of the Change in Control.]

(2) If a Change in Control occurs on or after July 31, 2012 but prior to the
Vesting Date, the Compensation Committee shall make the determinations
contemplated by Section 2(a) no later than the date of the Change in Control
[(using estimates or preliminary indications of performance to the extent
needed)], such that the Vesting Date occurs no later than the date of the Change
in Control.

(d) Delivery and Issuance of Shares. Subject to Section 4, as soon as
administratively practicable after the Vesting Date, the Company will
(i) deliver to the Participant (or to the Participant’s estate in the event of
the Participant’s death prior to such delivery), in certificated or
uncertificated form, the number of Restricted Shares that vested on the Vesting
Date and (ii) issue to the Participant (or to the Participant’s estate in the
event of the Participant’s death prior to such issuance), the number of
Over-Performance Shares that vested on the Vesting Date. In no event shall such
Over-Performance Shares be issued to the Participant later than the later of
(i) 2  1/2 months after the end of the Company’s tax year in which the
Performance Period ends and (ii) 2  1/2 months after the end of the
Participant’s tax year in which the Performance Period ends.

 

3



--------------------------------------------------------------------------------

3. Dividends. At the time of delivery of the Restricted Shares and issuance of
the Over-Performance Shares to the Participant (or to the Participant’s estate)
pursuant to Section 2(d), the Company shall also pay to the Participant (or to
the Participant’s estate) an amount equal to the aggregate amount of all
dividends paid by the Company, between August 1, 2009 and the date of such
delivery or issuance, with respect to the number of Restricted Shares and
Over-Performance Shares so delivered or issued, less an amount equal to the
Company’s federal, state, and local or other income and employment tax
withholding obligations with respect to the income recognized by the Participant
as a result of such payment.

4. Withholding Taxes. The Company shall deduct and hold back from the number of
Restricted Shares deliverable to the Participant and the number of
Over-Performance Shares issuable to the Participant pursuant to Section 2(d),
such number of Shares as have a Fair Market Value (as defined in the Plan) equal
to the Company’s federal, state, and local or other income and employment tax
withholding obligations with respect to the income recognized by the Participant
as a result of such vesting or issuance (based on minimum statutory withholding
rates for all tax purposes, including payroll and social security taxes, that
are applicable to such income).

5. Restrictions on Transfer. The Restricted Shares and the right to receive the
Over-Performance Shares, and any interest therein (including the right to
receive dividend payments in accordance with Section 3), are subject to the
restrictions on transfer set forth in the Plan.

6. Non-Competition Covenant. The Participant’s execution and delivery of this
Agreement shall constitute an agreement between the Participant and the Company
that, during the one-year period following the termination of the Participant’s
employment with the Company, whether voluntarily or involuntarily, the
Participant may not accept an identical or substantially similar position to
that held by the Participant at the Company immediately prior to termination
with any business that is directly competitive with the business of the Company,
or otherwise has any material investment or interest in any such a competitive
business. If the Company determines that the Participant has violated the terms
of this Section 6, then all unvested Restricted Shares shall be automatically
forfeited to the Company and the right to receive any unvested Over-Performance
Shares shall be automatically forfeited.

7. Provisions of the Plans. This Agreement is subject to the provisions of the
2007 Plan. The Participant acknowledges receipt of the 2007 Plan, along with the
Prospectus relating to the 2007 Plan. If the Company’s stockholders approve the
2009 Plan as contemplated by Section 1(c) above, the Company shall deliver a
copy of the 2009 Plan to the Participant and this Agreement shall also be
subject to the provisions of the 2009 Plan with respect to the Over-Performance
Shares. If the 2009 Plan is so approved, references herein to the Plan shall be
to the 2007 Plan with respect to the Restricted Shares and to the 2009 Plan with
respect to the Over-Performance Shares.

8. Miscellaneous.

(a) No Rights to Employment. The Participant acknowledges and agrees that the
grant of this restricted stock award and its vesting pursuant to Section 2 do
not constitute an express or implied promise of continued employment for the
vesting period, or for any period.

(b) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement; provided that
any separate employment or severance agreement between the Company and the
Participant that includes terms relating to the acceleration of vesting of
equity awards shall not be superseded by this Agreement.

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the Commonwealth of Massachusetts,
without regard to any applicable conflict of law principles.

(d) Interpretation. The interpretation and construction of any terms or
conditions of the Plan or this Agreement by the Compensation Committee shall be
final and conclusive.

 

4



--------------------------------------------------------------------------------

Analogic Corporation

Restricted Stock Agreement

Exhibit B – Calculation of [insert performance metric]

 

1